        Case 1:21-cv-10669-MLW Document 17 Filed 05/07/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


 OCEAN SPRAY CRANBERRIES, INC.,

                      Plaintiff,

        v.                                       C.A. No. 1:21-cv-10669-MLW

 WEDGE WATER, LLC D/B/A WAVE
 SODA,

                      Defendant.


              DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Wedge Water, LLC d/b/a

Wave Soda identifies 3 Fold LLC as Defendant’s parent company. No publicly held corporation

owns 10% or more of Defendant’s membership interests.




                                             1
         Case 1:21-cv-10669-MLW Document 17 Filed 05/07/21 Page 2 of 2




 Dated: May 7, 2021                                  Respectfully Submitted,

                                                     WEDGE WATER, LLC
                                                     D/B/A WAVE SODA,

                                                     By its attorneys,

                                                     /s/ Keith Toms
                                                     Keith Toms (BBO# 663369)
                                                     Alexander T. Hornat (BBO# 687588)
                                                     McCARTER & ENGLISH, LLP
                                                     265 Franklin Street
                                                     Boston, MA 02110
                                                     Phone: 617-449-6500
                                                     ktoms@mccarter.com
                                                     ahornat@mccarter.com

                                                     Andrew Levine (pro hac vice pending)
                                                     J. Tobias Rowe (pro hac vice pending)
                                                     BRAUNHAGEY & BORDEN LLP
                                                     351 California Street, 10th Floor
                                                     San Francisco, CA 94104
                                                     Phone: 415-599-0210
                                                     levine@braunhagey.com
                                                     rowe@braunhagey.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 7th day of May 2021, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.


                                                           /s/ Keith Toms
                                                           Keith Toms




                                                 2
